Registration Nos. 333-145208 and 333-145208-01 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SCANA CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-0784499 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) SOUTH CAROLINA ELECTRIC & GAS COMPANY (Exact name of registrant as specified in its charter) South Carolina 57-0248695 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1426 Main Street Columbia, South Carolina 29201 (803) 217-9000 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) Francis P. Mood, Jr., Esq. Senior Vice President and General Counsel 1426 Main Street Columbia, South Carolina 29201 (803) 217-8634 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: John W. Currie, Esq. James J. Wheaton, Esq. McNair Law Firm, P.A. Troutman Sanders LLP 1301 Gervais Street - 17th Floor 222 Central Park Avenue, Suite 2000 Columbia, SC29201 Virginia Beach, VA23462 (803) 799-9800 (757) 687-7500 Approximate date of commencement of proposed sale to the public:After the effective date of this registration statement, as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1)(2) Proposed maximum offering price per unit (1) (2) Proposed maximum aggregate offering price (1) (2) (3) Amount of registration fee (4) SCANA Corporation Medium Term Notes Common Stock South Carolina Electric & Gas Company First Mortgage Bonds Preferred Stock (1)Not applicable pursuant to Form S-3 General Instruction II.E. (2)An indeterminate aggregate initial offering price or number of the securities of each identified class is being registered as may from time to time be offered at indeterminate prices. (3)Exclusive of accrued interest, distributions and dividends, if any. (4) In accordance with Rule 456(b) and 457(r) under the Securities Act, the registrants are deferring payment of all of the registration fee, except for $77,053 (at the time of filing of this registration statement on August 7, 2007), consisting of (a) $58,850 that has already been paid with respect to $500,000,000 aggregate initial offering price of medium term notes and common stock that were previously registered pursuant to SCANA Corporation’s Registration Statement No. 333-127370 filed on August 10, 2005, and were not sold thereunder and (b) $18,203 that has already been paid with respect to $225,000,000 aggregate initial offering price of first mortgage bonds that were previously registered pursuant to South Carolina Electric & Gas Company’s Registration Statement No. 333-108760 filed on September 12, 2003, and were not sold thereunder. EXPLANATORY NOTE This Post-Effective Amendment No. 1 (the “Amendment”) to the Registration Statement on Form S-3 (File Nos. 333-145208 and 333-145208-01) is being filed by SCANA Corporation (“SCANA”) and South Carolina Electric & Gas Company (“SCE&G”) for the purpose of filing amended Exhibits 5.01, 5.02, 24.01, and 24.02 and new Exhibits 3.05, 3.06, 3.07, 3.08, 3.13, and 3.14.Updated consents of experts and counsel are also being filed herewith as Exhibits 23.01, 23.02, 23.03, and 23.04.No other changes are being made hereby to the Registration Statement.Accordingly, the balance of the Registration Statement is being omitted from this filing.This Amendment shall become effective immediately upon filing with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, SCANA Corporation, the registrant, certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3, and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Columbia, State of South Carolina, on March 6, 2009. (REGISTRANT) SCANA Corporation (Name & Title): By:/s/W. B. Timmerman W. B. Timmerman, Chairman of the Board, Chief Executive Officer, President and Director Pursuant to the requirements of the Securities Act of 1933, this registration statement or amendment thereto has been signed by the following persons in the capacities and on the dates indicated. (i) Principal executive officer: By: /s/W. B. Timmerman (Name & Title): W. B. Timmerman, Chairman of the Board, Chief Executive Officer, President and Director Date: March 6, 2009 (ii) Principal financial officer: By: /s/J. A. Addison (Name & Title): J. A. Addison, Senior Vice President-Finance and Chief Financial Officer Date: March 6, 2009 (iii) Principal accounting officer: By: /s/J. E. Swan, IV (Name & Title): J. E. Swan, IV, Controller Date: March 6, 2009 (iv) Other Directors: *B. L.
